PER CURIAM.
We have for review Cole v. State, 550 So.2d 1129 (Fla. 3d DCA 1989), based on certified conflict with Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988), or express and direct conflict with State v. Green, 547 So.2d 925 (Fla.1989). We have jurisdiction. Art. V, § 3(b)(3), (4), Fla. Const.
Since the decision below issued, we have overruled that portion of Franklin upon which conflict was certified. State v. Watts, 558 So.2d 994, 1000 (Fla.1990). *1354Thus, on the interpretation of the Youthful Offender Statute, the district court’s opinion is approved. However, we quash the remainder of the opinion below for reconsideration in light of Green, which the state concedes is inconsistent with the views of the district court.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.